     Case 3:20-cv-00173-BRW-PSH Document 3 Filed 06/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


WALTER JAMES                                                       PLAINTIFF


v.                      NO. 3:20-cv-00173 BRW-PSH


ANDREW SAUL, Commissioner of                                       DEFENDANT
the Social Security Administration


                                   ORDER


      Plaintiff Walter James has filed a pleading that the Clerk of the Court

has construed as a motion for leave to proceed in forma pauperis. See

Docket Entry 1. The Court has reviewed the motion and finds that it should

be, and is, granted. Plaintiff may proceed without the prepayment of fees

or costs or the giving of security. The Clerk of the Court shall issue summons

to plaintiff, and plaintiff shall serve the appropriate parties.

      IT IS SO ORDERED this 29th day of June, 2020.




                                    __________________________________
                                      UNITED STATES MAGISTRATE JUDGE
